Citation Nr: 9931600	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  99-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The December 1996 rating decision, in pertinent part, denied 
entitlement to service connection for a low back disorder, 
pleurisy, bronchitis, a right hand disorder, a skin disorder 
of the hands, and pes planus.  In July 1997, the RO granted 
entitlement to service connection for pes planus, evaluated 
as 10 percent disabling, and a fracture of the right fifth 
metacarpal, evaluated as noncompensable.  The veteran 
perfected an appeal as to these issues.  He thereafter 
requested that his claims be transferred to the RO in 
Winston-Salem, North Carolina.  The claims were transferred 
to that RO, which now has jurisdiction. 

In an April 1999 written statement, the veteran indicated 
that he wished to withdraw the issues of entitlement to 
service connection for a low back disorder, pleurisy, and a 
skin disorder of the hands and entitlement to increased 
disability ratings for service-connected pes planus and a 
fracture of the right fifth metacarpal from his appeal.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (1999).  
Once the veteran withdrew these issues from his appeal, there 
remained no allegations of errors of fact or law for 
appellate consideration, and these issues are, therefore, not 
before the Board.

In May 1999, the Board remanded this case in view of the 
veteran's request for a videoconference hearing before a 
member of the Board.  The requested videoconference hearing 
was conducted before the undersigned in August 1999. 

In August 1999, VA received a statement for submission to the 
Board.  In the statement, the veteran's representative 
acknowledged that the appeal of the issue of service 
connection for bronchitis was pending, and that the veteran 
has been diagnosed with lung cancer.  It was felt that the 
undersigned should be notified of the condition.  It was 
noted that the evidence was not being submitted for the 
Board's consideration of the claim of service connection for 
lung cancer, and that the claim for lung cancer would be 
filed with the local office.  

In September 1999, the veteran submitted private treatment 
reports to the Board without waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (1999).  
The August 1999 private treatment reports reflect a diagnosis 
of squamous cell carcinoma, and there was a single mention of 
mild chronic bronchitis of the right-sided airway in a 
postoperative report.  

Although these private medical reports were submitted without 
waiver, they relate to the recent claim of service connection 
for lung cancer and need not be considered by the Board in 
the context of the current appeal.  They are referred to the 
RO for appropriate action.  The single mention of mild 
chronic bronchitis tends to prove a fact already established 
in the record (current disability).  Therefore, the evidence 
submitted in September 1999 is not "pertinent" evidence 
requiring a remand under 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

There is no competent (medical) evidence of record tending to 
show a connection between the current diagnosis of bronchitis 
and the episode of acute bronchitis treated during the 
veteran's service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bronchitis.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The enlistment examination and medical history report of 
March 1962, are negative for reported respiratory disorders.  
In October 1962, when treated for back pain, the veteran 
reported a history of pleurisy which had been treated.  
However, some of the symptoms had returned, and the examiner 
noticed that the veteran's lungs were raspy.  In February 
1965, the veteran was diagnosed with and treated for acute 
bronchitis.  At the time of his separation examination of 
March 1965, there were no abnormalities noted with regard to 
the veteran's respiratory system.  A March 1965 x-ray of the 
chest was normal. 

Records from Citrus Memorial Hospital show that when 
hospitalized and treated for a back disorder in December 
1977, it was noted that he had bronchitis.  The chest x-ray 
was normal.  Other records show that the veteran was treated 
for a sinus infection in July 1982.  

Private medical records dated in 1996 reflect the veteran's 
use of inhalers to help his breathing, and Claritin to help 
alleviate congestion.  Other records dated in 1996 reflect 
the diagnosis and treatment of sinusitis.  In a September 
1996 letter, Dr. Alicia D. Campbell reported that the veteran 
was treated for bronchitis on February 27, 1996 and April 5, 
1996.  

In what appears to be a decision from the Social Security 
Administration (SSA), it was noted that the veteran was 
examined in March 1995 at the Alachua County Public Health 
Unit.  One of the conditions noted was an upper respiratory 
infection.  

The veteran was afforded a VA examination in March 1997.  The 
veteran reported that he has suffered from chronic shortness 
of breath since service.  The shortness of breath has been 
persistent and chronic with marked intensity during the past 
two years, which has resulted in the use of two types of 
inhalers and medications.  It was noted that he had a 30-year 
history of smoking one pack per day, and that he had stopped 
smoking for the past two years.  The examiner noted specific 
examination findings, including those that appear to be 
stated as answers to questions, but the specific questions 
are not of record.  The chest x-ray showed chronic 
obstructive pulmonary disease with chronic pulmonary 
inflammatory changes bilaterally.  The examiner diagnosed 
chronic obstructive pulmonary disease.  

In August 1999, the veteran testified that his problems with 
bronchitis started while in service around February 1965.  He 
recalled that the condition was treated with tetracycline.  
Soon after service, he sought treatment from a private 
physician and was given antibiotics, as well as the same 
medication he received during service.  That physician 
treated him until he moved to Florida in the late 1960s.  The 
physician who treated him is deceased, and he has not been 
able to obtain the medical records.  While in Florida, the 
veteran was working in law enforcement and was treated by 
local physicians on a casual basis.  He noted that those 
physicians are retired, and the records have not been 
maintained.  While in Florida, he was also treated at a VA 
facility and given antibiotics and inhalers.  He started 
going to the VA facility in 1995 after his retirement.  He 
testified that his bronchitis was one of the main reasons for 
his retirement.  He noted that he underwent back surgery in 
December 1977, and he was given medication for bronchitis 
prior to the surgery.  He testified that there had been 
another hospitalization in the 1970s for an exacerbation of 
his bronchitis.  He testified that the VA physician who 
treated him at that time told him that he was suffering from 
bronchitis and pleurisy, but he wrote down acute bronchitis 
after the veteran told him about his history.  He further 
noted that he has chronic obstructive pulmonary disease, 
which he feels overlaps with his bronchitis. 

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
bronchitis.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  In this case, the 
first requirement for a well-grounded claim has been met 
since there are some medical reports of record which reflect 
a current diagnosis of bronchitis.  However, there is no 
competent evidence of record which links the current 
disability to the acute bronchitis diagnosed during service.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements and 
testimony are sufficient to show that he did not have any 
respiratory conditions prior to service, that he was treated 
for bronchitis during service, and that he continued to have 
respiratory problems after service.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this case, the medical evidence of record lacks any 
opinions or statements that the current bronchitis was 
incurred during the veteran's active service, or that it is 
causally related to the episode treated during service.  
Therefore, the remaining requirements for a well-grounded 
claim are not met.  The only evidence which relates the 
episode of bronchitis in February 1965 to post service 
notations of the condition is in the form of the veteran's 
lay statements.  

The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that bronchitis was 
incurred during service, do not constitute competent medical 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

As noted above in the Factual Background, the March 1997 VA 
examination report reflects specific examination findings, 
some of which appear to be answers to questions.  Those 
questions are not noted on the "AMIE" sheet, or anywhere 
else in the record.  Also, it is indicated on the "AMIE" 
sheet that the folder was not to accompany the examination.  
Therefore, it is arguable that the examination was 
inadequate.  However, as discussed, the controlling statute, 
38 U.S.C.A. § 5107, specifically requires that a claimant for 
VA benefits present a well-grounded claim.  For the reasons 
stated above, that is not the case here, and another 
examination or clarification of the examination report would 
not be in order.  If a claimant has not presented a well-
grounded claim there is no "duty to assist" the claimant.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting the episode of acute 
bronchitis during service to the postservice diagnosis of the 
condition.  

ORDER

The claim of entitlement to service connection for bronchitis 
is not well grounded, and the appeal is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

